Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160519 & (44)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  NATIONAL COLLEGIATE STUDENT                                                                         Richard H. Bernstein
  LOAN TRUST 2007-3,                                                                                  Elizabeth T. Clement
           Plaintiff/Counterdefendant-                                                                Megan K. Cavanagh,
                                                                                                                       Justices
           Appellee,
                                                                    SC: 160519
  v                                                                 COA: 348800
                                                                    Wayne CC: 18-014270-CZ
  JASMINE ALEXANDER, a/k/a JASMINE
  CSUTAK, and RONDA PATTERSON, a/k/a
  RONDA YOUNG,
             Defendants/Counterplaintiffs-
             Appellants.
  _______________________________________/
         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 20, 2019

                                                                              Clerk